

Impact Medical Solutions, Inc.
Code of Business Conduct and Ethics


This Code of Business Conduct and Ethics (the “Code”) sets forth legal and
ethical standards of conduct for directors, officers and employees of Impact
Medical Solutions, Inc. (the “Company”). This Code is intended to deter
wrongdoing and to promote the conduct of all Company business in accordance with
high standards of integrity and in compliance with all applicable laws and
regulations.


If you have any questions regarding this Code or its application to you in any
situation, you should contact your supervisor or the President of the Company.


Compliance with Laws, Rules and Regulations


The Company requires that all employees, officers and directors comply with all
laws, rules and regulations applicable to the Company wherever it does business.
You are expected to use good judgment and common sense in seeking to comply with
all applicable laws, rules and regulations and to ask for advice when you are
uncertain about them.


If you become aware of the violation of any law, rule or regulation by the
Company, whether by its officers, employees, directors, or any third party doing
business on behalf of the Company, it is your responsibility to promptly report
the matter to your supervisor or the President. While it is the Company’s desire
to address matters internally, nothing in this Code should discourage you from
reporting any illegal activity, including any violation of the securities laws,
antitrust laws, and environmental laws or any other federal, state or foreign
law, rule or regulation, to the appropriate regulatory authority. Employees,
officers and directors shall not discharge, demote, suspend, threaten, harass or
in any other manner discriminate or retaliate against an employee because he or
she reports any such violation, unless it is determined that the report was made
with knowledge that it was false. This Code should not be construed to prohibit
you from testifying, participating or otherwise assisting in any state or
federal administrative, judicial or legislative proceeding or investigation.


Conflicts of Interest


Employees, officers and directors must act in the best interests of the Company.
You must refrain from engaging in any activity or having a personal interest
that presents a “conflict of interest.” A conflict of interest occurs when your
personal interest interferes, or appears to interfere, with the interests of the
Company. A conflict of interest can arise whenever you, as an officer, director
or employee, take action or have an interest that prevents you from performing
your Company duties and responsibilities honestly, objectively and effectively.


For example:


 
·
No employee, officer or director shall perform services as a consultant,
employee, officer, director, advisor or in any other capacity for, or have a
financial interest in, a competitor of the Company, other than services
performed at the request of the Company and other than a financial interest
representing less than one percent (1%) of the outstanding shares of a
publicly-held company; and


 
 

--------------------------------------------------------------------------------

 


 
·
No employee, officer or director shall use his or her position with the Company
to influence a transaction with a supplier or customer in which such person has
any personal interest, other than a financial interest representing less than
one percent (1%) of the outstanding shares of a publicly-held company.



It is your responsibility to disclose any transaction or relationship that
reasonably could be expected to give rise to a conflict of interest to the
President or, if you are an executive officer or director, to the Board of
Directors, who shall be responsible for determining whether such transaction or
relationship constitutes a conflict of interest.


Insider Trading


Employees, officers and directors who have material non-public information about
the Company or other companies, including our suppliers and customers, as a
result of their relationship with the Company are prohibited by law and Company
policy from trading in securities of the Company or such other companies, as
well as from communicating such information to others who might trade on the
basis of that information. To help ensure that you do not engage in prohibited
insider trading and avoid even the appearance of an improper transaction, the
Company has adopted an Insider Trading Policy, which is available in the
Employee Handbook.


If you are uncertain about the constraints on your purchase or sale of any
Company securities or the securities of any other company that you are familiar
with by virtue of your relationship with the Company, you should consult with
the President before making any such purchase or sale.


Confidentiality


Employees, officers and directors must maintain the confidentiality of
confidential information entrusted to them by the Company or other companies,
including our suppliers and customers, except when disclosure is authorized by a
supervisor or legally mandated. Unauthorized disclosure of any confidential
information is prohibited. Additionally, employees should take appropriate
precautions to ensure that confidential or sensitive business information,
whether it is proprietary to the Company or another company, is not communicated
within the Company except to employees who have a need to know such information
to perform their responsibilities for the Company.


Third parties may ask you for information concerning the Company. Employees,
officers and directors (other than the Company’s authorized spokespersons) must
not discuss internal Company matters with, or disseminate internal Company
information to, anyone outside the Company, except as required in the
performance of their Company duties and after an appropriate confidentiality
agreement is in place. This prohibition applies particularly to inquiries
concerning the Company from the media, market professionals (such as securities
analysts, institutional investors, investment advisers, brokers and dealers) and
security holders. All responses to inquiries on behalf of the Company must be
made only by the Company’s authorized spokespersons. If you receive any
inquiries of this nature, you must decline to comment and refer the inquirer to
your supervisor or one of the Company’s authorized spokespersons.

 
 

--------------------------------------------------------------------------------

 


You also must abide by any lawful obligations that you have to your former
employer. These obligations may include restrictions on the use and disclosure
of confidential information, restrictions on the solicitation of former
colleagues to work at the Company, and non-competition obligations.


Honest and Ethical Conduct and Fair Dealing


Employees, officers and directors should endeavor to deal honestly, ethically
and fairly with the Company’s suppliers, customers, competitors and employees.
Statements regarding the Company’s products and services must not be untrue,
misleading, deceptive or fraudulent. You must not take unfair advantage of
anyone through manipulation, concealment, abuse of privileged information,
misrepresentation of material facts or any other unfair-dealing practice.


Protection and Proper Use of Corporate Assets


Employees, officers and directors should seek to protect the Company’s assets.
Theft, carelessness and waste have a direct impact on the Company’s financial
performance. Employees, officers and directors must use the Company’s assets and
services solely for legitimate business purposes of the Company and not for any
personal benefit or the personal benefit of anyone else.


Employees, officers and directors must advance the Company’s legitimate
interests when the opportunity to do so arises. You must not take for yourself
personal opportunities that are discovered through your position with the
Company or the use of property or information of the Company.


Gifts and Gratuities


The use of Company funds or assets for gifts, gratuities or other favors to
employees or government officials is prohibited, except to the extent such gifts
are in compliance with applicable law, nominal in amount and not given in
consideration or expectation of any action by the recipient.


Employees, officers and directors must not accept, or permit any member of his
or her immediate family to accept, any gifts, gratuities or other favors from
any customer, supplier or other person doing or seeking to do business with the
Company, other than items of nominal value. Any gifts that are not of nominal
value should be returned immediately and reported to your supervisor. If
immediate return is not practical, they should be given to the Company for
charitable disposition or such other disposition as the Company believes
appropriate in its sole discretion.


Common sense and moderation should prevail in business entertainment engaged in
on behalf of the Company. Employees, officers and directors should provide, or
accept, business entertainment to or from anyone doing business with the Company
only if the entertainment is infrequent, modest and intended to serve legitimate
business goals.

 
 

--------------------------------------------------------------------------------

 


Bribes and kickbacks are criminal acts, strictly prohibited by law. You must not
offer, give, solicit or receive any form of bribe or kickback anywhere in the
world.


Accuracy of Books and Records and Public Reports


Employees, officers and directors must honestly and accurately report all
business transactions. You are responsible for the accuracy of your records and
reports. Accurate information is essential to the Company’s ability to meet
legal and regulatory obligations.


All Company books, records and accounts shall be maintained in accordance with
all applicable regulations and standards and accurately reflect the true nature
of the transactions they record. The financial statements of the Company shall
conform to generally accepted accounting rules and the Company’s accounting
policies. No undisclosed or unrecorded account or fund shall be established for
any purpose. No false or misleading entries shall be made in the Company’s books
or records for any reason, and no disbursement of corporate funds or other
corporate property shall be made without adequate supporting documentation.


It is the policy of the Company to provide full, fair, accurate, timely and
understandable disclosure in reports and documents filed with, or submitted to,
the Securities and Exchange Commission and in other public communications.


Concerns Regarding Accounting or Auditing Matters


Employees with concerns regarding questionable accounting or auditing matters or
complaints regarding accounting, internal accounting controls or auditing
matters may confidentially, and anonymously if they wish, submit such concerns
or complaints in writing to the President or to the Company’s outside counsel,
Troy and Gould LLP, 1801 Century Park East, 16th Floor, Los Angeles,
California  90067-2367. All such concerns and complaints will be forwarded to
the Audit Committee of the Board of Directors unless they are determined to be
without merit by the President and Chief Financial Officer of the Company. In
any event, a record of all complaints and concerns received will be provided to
the Audit Committee each fiscal quarter. Any such concerns or complaints may
also be communicated, confidentially and, if you desire, anonymously, directly
to any member of the Audit Committee of the Board of Directors.


The Audit Committee will evaluate the merits of any concerns or complaints
received by it and authorize such follow-up actions, if any, as it deems
necessary or appropriate to address the substance of the concern or complaint.


The Company will not discipline, discriminate against or retaliate against any
employee who reports a complaint or concern, unless it is determined that the
report was made with knowledge that it was false.


Waivers of this Code of Business Conduct and Ethics


While some of the policies contained in this Code must be strictly adhered to
and no exceptions can be allowed, in other cases exceptions may be possible. Any
employee or officer who believes that an exception to any of these policies is
appropriate in his or her case should first contact his or her immediate
supervisor. If the supervisor agrees that an exception is appropriate, the
approval of the President must be obtained. The President shall be responsible
for maintaining a complete record of all requests for exceptions to any of these
policies and the disposition of such requests.

 
 

--------------------------------------------------------------------------------

 


Any executive officer or director who seeks an exception to any of these
policies should contact the Chairman of the Audit Committee of the Board of
Directors. Any waiver of this Code for executive officers or directors or any
change to this Code that applies to executive officers or directors may be made
only by the Board of Directors of the Company and will be disclosed as required
by law or stock market regulation.


Reporting and Compliance Procedures


Every employee, officer and director has the responsibility to ask questions,
seek guidance, report suspected violations and express concerns regarding
compliance with this Code. Any employee, officer or director who knows or
believes that any other employee or representative of the Company has engaged or
is engaging in Company-related conduct that violates applicable law or this Code
should report such information to his or her supervisor or to the President. You
may report such conduct openly or anonymously without fear of retaliation. The
Company will not discipline, discriminate against or retaliate against any
employee who reports such conduct, unless it is determined that the report was
made with knowledge that it was false, or who cooperates in any investigation or
inquiry regarding such conduct. Any supervisor who receives a report of a
violation of this Code must immediately inform the President.


You may report violations of this Code, on a confidential or anonymous basis, by
contacting the Company’s General Counsel by fax, mail or e-mail at: (fax) (310)
789-1431, (mail) Troy and Gould LLP, 1801 Century Park East, 16th Floor, Los
Angeles, California  90067-2367, or (e-mail) aspatz@troygould.com.


If the General Counsel receives information regarding an alleged violation of
this Code, he or she shall, as appropriate, (a) evaluate such information, (b)
if the alleged violation involves an executive officer or a director, inform the
Chief Executive Officer and Board of Directors of the alleged violation, (c)
determine whether it is necessary to conduct an informal inquiry or a formal
investigation and, if so, initiate such inquiry or investigation and (d) report
the results of any such inquiry or investigation, together with a recommendation
as to disposition of the matter, to the Chief Executive Officer for action, or
if the alleged violation involves an executive officer or a director, report the
results of any such inquiry or investigation to the Board of Directors or a
committee thereof. Employees, officers and directors are expected to cooperate
fully with any inquiry or investigation by the Company regarding an alleged
violation of this Code. Failure to cooperate with any such inquiry or
investigation may result in disciplinary action, up to and including discharge.


The Company shall determine whether violations of this Code have occurred and,
if so, shall determine the disciplinary measures to be taken against any
employee who has violated this Code. In the event that the alleged violation
involves an executive officer or a director, the Chief Executive Officer and the
Board of Directors, respectively, shall determine whether a violation of this
Code has occurred and, if so, shall determine the disciplinary measures to be
taken against such executive officer or director.

 
 

--------------------------------------------------------------------------------

 


Failure to comply with the standards outlined in this Code will result in
disciplinary action including, but not limited to, reprimands, warnings,
probation or suspension without pay, demotions, reductions in salary, discharge
and restitution. Certain violations of this Code may require the Company to
refer the matter to the appropriate governmental or regulatory authorities for
investigation or prosecution. Moreover, any supervisor who directs or approves
of any conduct in violation of this Code, or who has knowledge of such conduct
and does not immediately report it, also will be subject to disciplinary action,
up to and including discharge.


Dissemination and Amendment


This Code shall be distributed to each new employee, officer and director of the
Company upon commencement of his or her employment or other relationship with
the Company. The Company reserves the right to amend, alter or terminate this
Code at any time for any reason. The most current version of this Code can be
found in the Company’s Employee Handbook.


This document is not an employment contract between the Company and any of its
employees, officers or directors and does not alter the Company’s at-will
employment policy.

 
 

--------------------------------------------------------------------------------

 